

116 HR 3468 IH: Fair Pay for All Act of 2019
U.S. House of Representatives
2019-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3468IN THE HOUSE OF REPRESENTATIVESJune 25, 2019Mr. Brown of Maryland (for himself, Mr. Cicilline, Mr. Crist, Ms. Moore, Ms. Norton, Ms. Haaland, Ms. Schakowsky, Mr. Soto, and Ms. Craig) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Fair Labor Standards Act of 1938 to provide that sex includes sexual orientation and
			 gender identity, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fair Pay for All Act of 2019. 2.Sex to include sexual orientation and gender identitySection 6(d)(4) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(d)(4)) is amended—
 (1)by striking the period at the end and inserting a semicolon; (2)by striking subsection, the term and inserting the following:
				
 subsection—(A)the term; and  (3)by adding at the end the following:
				
 (B)the term gender identity means the gender-related identity, appearance, mannerisms, or other gender-related characteristics of an individual, regardless of the individual’s designated sex at birth;
 (C)the term sex includes— (i)a sex stereotype;
 (ii)pregnancy, childbirth, or a related medical condition; (iii)sexual orientation or gender identity; and
 (iv)sex characteristics, including intersex traits; and (D)the term sexual orientation includes homosexuality, heterosexuality, and bisexuality.. 
			